Filed 11/1/13 P. v. Paz CA

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F064521
         Plaintiff and Respondent,
                                                                               (Super. Ct. No. MF48046)
                   v.

JOSE MADRIGAL PAZ,                                                                       OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. John D.
Kirihara, Judge.
         Barbara Michel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Kane, Acting P.J., Detjen, J. and Peña, J.
                                    INTRODUCTION
       On March 21, 2008, appellant, Jose Madrigal Paz, was convicted of violating
Penal Code section 12025, subdivision (a) for carrying a concealed weapon and placed on
probation for 36 months. On September 27, 2010, an affidavit was filed alleging
appellant violated his probation by committing attempted murder in an unrelated case
(Merced Superior Court case No. CRM12907). On February 22, 2012, the trial court
terminated appellant’s probation in the instant action and sentenced him to two years, to
be served concurrently with his sentence of 32 years to life for his convictions in the
other action. Appellate counsel has filed a brief seeking independent review of the case
by this court pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on December 20, 2012, we invited appellant to
submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               2